            Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL DAUGHERTY                             :
203 Woodrow Ave.                             :
Wilmington, DE 19803                         :        CIVIL ACTION
                                             :
                Plaintiff,                   :        No.:
                                             :
       v.                                    :
                                             :        JURY TRIAL DEMANDED
PREMIER HOME MEDICAL                         :
EQUIPMENT, INC.                              :
1 E. Beacon Light Ln.                        :
Chester, PA 19013                            :
       and                                   :
MRLRX, LLC                                   :
d/b/a Marcus Hook Pharmacy                   :
46 E. 10th St.                               :
Marcus Hook, PA 19061                        :
                                             :
                Defendants.                  :
                                             :

                                CIVIL ACTION COMPLAINT

       Plaintiff, Daniel Dougherty (hereinafter referred to as “Plaintiff”), by and through his

undersigned counsel, hereby avers as follows:

                                      I.         Introduction

       1.       Plaintiff has initiated this action to redress violations by Premier Home Medical

Equipment, Inc. and MRLRX, LLC (hereinafter collectively referred to as “Defendants,” unless

indicated otherwise) of the Fair Labor Standards Act (“FLSA - 29 U.S.C. § 201 et. seq.) and the

Pennsylvania Minimum Wage Act (“PMWA” - 43 P.S. §§ 333.101—333.115). As a direct

consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.
             Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 2 of 13




                                   II.     Jurisdiction and Venue

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§1331 and 1343(a)(4) because it arises under the laws of the United States and

seeks redress for violations of civil rights under the FLSA. This Court may also assert

supplemental jurisdiction over Plaintiff's state law claims, as they arise out of the same nucleus

of operative facts as his federal law claims.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

in order to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                            III.    Parties

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual with an address as set forth above.

        7.       Defendant Premier Home Medical Equipment, Inc. is a corporation that is

engaged in the business of selling and distributing medical equipment.

        8.       Defendant MRLRX, LLC is a company that does business as “Marcus Hook

Pharmacy” and engages in the medical equipment and supply wholesalers industry.
               Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 3 of 13




          9.       Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common financial controls, and

other factors, Defendants are sufficiently interrelated and integrated in their activities, labor

relations, ownership and management that they may be treated as a single and/or joint employer

for purposes of the instant action.

          10.      At all times relevant herein, Defendants acted by and through their agents,

servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for the benefit of Defendants.

                                      IV.     Factual Background

          11.      The foregoing paragraphs are incorporated herein as if set forth in full.

          12.      Plaintiff was hired to work for Defendants on or about August 19, 2019 as a

driver.

          13.      Plaintiff was originally hired to work out of Defendants’ previous location in

Garnet Valley, PA; however, in March of 2021, Defendants moved its location to Chester, PA

and Plaintiff worked out of the Defendants’ Chester, Pennsylvania location (as identified in the

above-captioned address) for the remainder of his employment.

          14.      Plaintiff was employed with Defendants as a driver during the first approximate

3-4 months of his employment until he was promoted to a “Dispatcher/Supervisor.”

          15.      While employed with Defendants as a driver and as a Dispatcher/Supervisor,

Plaintiff reported directly to Defendants’ Logistics Manager, John Thompson (hereinafter

“Thompson”).
           Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 4 of 13




          16.   During his tenure with Defendants, Plaintiff also indirectly reported to

Defendants’ Director of Operations, Nicole (last name unknown – hereinafter “Nicole”) and

Defendants’ Owner, Mark Lawson (hereinafter “Lawson”).

          17.   During the first approximate 3-4 months of his employment with Defendants,

while Plaintiff was performing work as a driver, he was being paid an hourly rate and would

sometimes work over 40 hours per week.

          18.   Shortly after being hired by Defendants, Plaintiff observed that some of his

paychecks did not reflect the accurate amount of hours that he worked (including overtime

hours).

          19.   As a result of the foregoing, Plaintiff addressed his concerns about not being paid

the correct amount of hours (including overtime hours) with Thompson and shortly thereafter,

Defendants took measures to correct such discrepancies in Plaintiff’s pay.

          20.   After Plaintiff was promoted to Dispatcher/Supervisor, Plaintiff was switched

from and hourly rate to an annual salary.

          21.   Even though Plaintiff continued to work well beyond 40 hours a week while

employed with Defendants as a Dispatcher/Supervisor, he was never paid time and one half for

any hours he worked over 40 hours in one week.

          22.   Furthermore,      even     though     Defendants     labeled     Plaintiff’s   position    as

“Dispatcher/Supervisor” and he was paid on a salary basis, he was always a non-exempt

employee who should have been paid overtime compensation for all hours he worked over 40

hours in one week.1



1
  To not be entitled to overtime as a manager, an employee must meet the “executive exemption,” which mandates
that the manager perform the “primary duty” of management. See 29 C.F.R. 541.100.
              Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 5 of 13




           23.       Plaintiff’s “Supervisor” title was not reflective of the work he performed daily,

weekly or routinely.2 In fact, Plaintiff’s primary duties during this time period consisted of

dispatching duties (not supervisor duties).

           24.       For example, during the course of his employment with Defendants as a

“Dispatcher/Supervisor”:

                          i. Plaintiff did not make decisions concerning matters related to operating

                              Defendants’ business, such as entering into binding contracts, advertising

                              matters, or other fiscal matters;

                         ii. Plaintiff did not make decisions regarding the hiring, firing, or discipline

                              of employees;

                        iii. Plaintiff had no authority to do any of the following for employees within

                              his location: (1) set pay rates; (2) promote; (3) give pay raises; or (4)

                              correct or revise time sheets/logs;

                        iv. Plaintiff was sometimes approached by drivers who had concerns with

                              their pay or safety pertaining to the vehicles they were driving. Plaintiff

                              could relay these drivers’ concerns to Thompson and other members of

                              upper management; however, only managers above Plaintiff could remedy

                              these issues (which they rarely did). Plaintiff was not permitted to

                              personally address these concerns (or other concerns) in any manner other

                              than relaying them to upper management or Human Resources; and




2
    See 29 C.F.R. 541.2 (explaining job title is not reflective of overtime exemption applicability).
           Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 6 of 13




                      v. Plaintiff merely performed routine duties for Defendants on a daily basis

                          and did not exercise any meaningful discretion in the performance of his

                          job.

          25.    In an effort avoid state and/or federal wage obligations and cheat Plaintiff out of

legally    entitled    earnings,    Defendants       intentionally     titled   Plaintiff’s    position     as   a

“Dispatcher/Supervisor” to make it appear as though Plaintiff fell within the administrative or

executive exemption under the FLSA – even though he clearly did not.3

          26.    In addition to personally not being paid time and one half for hours that he

worked in excess of 40 hours per week, Plaintiff also observed Thompson change the hours of

drivers – particularly when they would work over 40 hours per week.

          27.    Plaintiff was approached by numerous drivers who expressed concerns that they

were not being paid the correct amount of hours and were being shorted overtime compensation.

          28.    Therefore, on several occasions in advance of his termination from Defendants

(discussed further infra), Plaintiff complained to Thompson that (1) he was not being paid for

hours that he worked in excess of 40 hours per week and (2) there were also drivers who were

not being paid proper overtime compensation.

          29.    Plaintiff’s complaints of Defendants’ illegal pay practices (including failure to

pay proper overtime compensation) as it pertains to drivers were ignored and Plaintiff was told to

“mind [his] business.”

          30.    Plaintiff’s expressed concerns regarding Defendants’ refusal to pay him proper

compensation for hours worked over 40 in one week were also dismissed.

3
  See Marshall v. National Freight, Inc., 1979 U.S. Dist. LEXIS 9989 (D.N.J. 1979)(dispatcher cannot meet
executive exemption and held not to meet administrative exemption); Sehie v. City of Aurora, 432 F.3d 749 (7th Cir.
2005)(summary judgment for dispatcher as to FLSA claims); Iaria v. Metro Fuel Oil Corp., 2009 U.S. Dist. LEXIS
6844 (E.D. N.Y. 2009); Alvarez v. Key Transp. Transp. Svc. Corp., 541 F. Supp. 2d 1308 (S.D. Fla. 2008);
Cleveland v. City of Los Angeles, 420 F.3d 981 (9th Cir. 2005)(dispatcher not exempt from overtime requirements).
         Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 7 of 13




       31.     Instead of adhering to their legal obligations under state and federal law,

Defendants abruptly terminated Plaintiff from his employment almost immediately after his last

complaint regarding Defendants’ illegal pay practices.

       32.     Plaintiff believes and therefore avers that he was terminated for reporting,

complaining, and/or objecting to Defendants’ violations of state and federal wage and hour laws

(including their failure to pay proper overtime compensation).

                                            Count I
                    Violations of the Fair Labor Standards Act (“FLSA”)
                      (Failure to Pay Overtime Wages and Retaliation)
                                  -Against Both Defendants-

       33.     The foregoing paragraphs are incorporated herein as if set forth in full.

       34.     At all times relevant herein, Defendants are, and continue to be, “employer[s]”

within the meaning of the FLSA.

       35.     At all times relevant herein, Plaintiff was an “employee” within the meaning of

the FLSA.

       36.     The FLSA requires covered employers, such as Defendants, to minimally

compensate its “non-exempt” employees, such as Plaintiff, at a rate of 1.5 times the employee’s

regular rate of pay for each overtime hour that the employee works (i.e. hours in excess of 40

hours in a workweek).

       37.     At all times during his employment with Defendants, Plaintiff was a “non-

exempt” employee within the meaning of the FLSA.

       38.     Defendants knew that Plaintiff was a “non-exempt” employee within the meaning

of the FLSA.

       39.     Defendants failed to pay Plaintiff 1.5 times Plaintiff’s regular rate of pay for each

hour that he worked over 40 in one workweek.
         Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 8 of 13




        40.    As a result of Defendants’ failure to pay Plaintiff the overtime compensation due

him, Defendants violated the FLSA and caused Plaintiff to suffer damages in the form of unpaid

overtime compensation.

        41.    On several occasions in advance of his termination from Defendants (discussed

further infra), Plaintiff complained to Thompson that he was not being properly paid for hours

that he worked in excess of 40 hours per week and that drivers were also not being paid proper

overtime compensation.

        42.    Defendants abruptly terminated Plaintiff from his employment almost

immediately after his last complaint regarding Defendants’ illegal pay practices as it pertains to

his overtime compensation and the overtime compensation of drivers.

        43.    These actions as aforesaid constitute violations of the FLSA.

                                           Count II
              Violations of the Pennsylvania Minimum Wage Act ("PMWA")
                              (Failure to Pay Overtime Wages)
                                 -Against Both Defendants-

        44.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        45.    At all times relevant herein, Defendants are, and continue to be, “employer[s]”

within the meaning of the PMWA.

        46.    At all times relevant herein, Plaintiff was employed by Defendants as an

“employee” within the meaning of the PMWA.

        47.    The PMWA requires covered employers, such as Defendants, to minimally

compensate its “non-exempt” employees, such as Plaintiff, 1.5 times the employee’s regular rate

of pay for each hour that the employee works over 40 in a workweek.
         Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 9 of 13




       48.     At all times during his employment with Defendants, Plaintiff was a “non-

exempt” employee within the meaning of the PMWA.

       49.     Defendants knew that Plaintiff was a “non-exempt” employee within the meaning

of the PMWA.

       50.     Defendants failed to pay Plaintiff 1.5 times Plaintiff’s regular rate of pay for each

hour that he worked over 40 each workweek.

       51.     As a result of Defendants’ failure to pay Plaintiff the overtime compensation due

him, Defendants violated the PMWA and caused Plaintiff to suffer damages in the form of

unpaid overtime compensation.

       52.     These actions as aforesaid constitute violations of the PMWA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to be prohibited from continuing to maintain their illegal policy,

practice or custom of retaliation and unlawfully paying employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement, and seniority. Plaintiff should

be accorded those benefits illegally withheld from the date he first suffered legal violations at the

hands of Defendants until the date of verdict;

       C.      Plaintiff is to be awarded punitive and liquidated damages, as permitted by

applicable law, in an amount determined by the Court or trier of fact to be appropriate to punish
         Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 10 of 13




Defendants for their willful, deliberate, malicious and outrageous conduct and to deter

Defendants or other employers from engaging in such misconduct in the future;

        D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate, including but not limited to, emotional distress and/or pain

and suffering damages (where legally permitted);

        E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

        F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to the Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       G.       Plaintiff’s claims are to receive trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.


                                               By:    _______________________
                                                      Ari Karpf, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square
                                                      Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: May 25, 2021
  Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 11 of 13




          a~åáÉä=a~ìÖÜÉêíó


mêÉãáÉê=eçãÉ=jÉÇáÅ~ä=bèìáéãÉåíI=fåÅKI=Éí=~äK




     RLORLOMON
                            Case 2:21-cv-02383-GAM
                                               UNITEDDocument  1 Filed
                                                     STATES DISTRICT    05/25/21 Page 12 of 13
                                                                     COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       OMP=tççÇêçï=^îÉåìÉI=táäãáåÖíçåI=ab=NVUMP
Address of Plaintiff: ______________________________________________________________________________________________
                      N=bK=_É~Åçå=iáÖÜí=i~åÉI=`ÜÉëíÉêI=m^=NVMNPX=QS=bK=NMíÜ=píêÉÉíI=j~êÅìë=eççâI=m^=NVMSN
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
         RLORLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
u      6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


              RLORLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-02383-GAM Document 1 Filed 05/25/21 Page 13 of 13
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
a^rdeboqvI=a^kfbi                                                                                          mobjfbo=eljb=jbaf`^i=bnrfmjbkqI=fk`KI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                  kÉï=`~ëíäÉ                             County of Residence of First Listed Defendant                 aÉä~ï~êÉ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards
                                                                                                    u                                       ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçå=çÑ=íÜÉ=cip^=~åÇ=íÜÉ=m^=jáåáãìã=t~ÖÉ=^ÅíK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
             RLORLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
